DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2-7, 9, 10, 16, 17, 19, 20, 22-38, 40-51 have been canceled. Claims 1, 8, 11-15, 18, 21, 39 are pending. 
Applicant's arguments filed 9-15-22 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Rejections - 35 USC § 112
Claims 1, 8, 11-15, 18, 21, 39 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a mouse whose genome comprises a loss of function mutation in an endogenous mouse Slc39a5 gene, wherein the mutation comprises a deletion of the nucleotide after the ATG start codon in exon 1 through the fifth nucleotide before the 3' end of exon 2, and wherein the mouse when homozygous for the mutation has elevated serum zinc levels as compared to a wild type mouse.
Support for a “deletion of the nucleotide after the ATG start codon in exon 1 through the fifth nucleotide before the 3' end of exon 2” as required in claim 1 is found on pg 2, para 10. 
The claim encompasses any naturally occurring loss of function or a genetic modification that causes a loss of function. 
The claim encompasses a heterozygous or homozygous mutation. It is recognized that the heterozygous mice may or may not have a wild-type phenotype, but they can be used to make homozygous mice (pg 5, para 29). 
The specification is limited to creating a genetically modified mouse whose genome comprises a homozygous deletion of exons 1 and 2 of an endogenous Slc39a5 gene (pg 21). The homozygous mice had reduced body weight, elevated serum zinc levels, and female mice had decreased fasting blood sugar and increased hepatic zinc levels on a high fat diet (pg 24, para 107 & 108). Additional phenotyping of the homozygous mice is described in Example 3 (pg 25).
The specification does not correlate the genetically modified mouse to any naturally occurring loss of function mutation in an endogenous Slc39a5 gene as broadly encompassed by claim 1. 
The specification lacks written description for making a mouse in claim 21 as broadly written other than 
a) genetically modifying an isolated mouse embryonic stem (ES) cell such that the genome of the ES cell comprises a deletion of exons 1 and 2 of an endogenous Slc39a5 gene; 
b) injecting the ES cell into a recipient embryo; and 
c) obtaining a genetically modified mouse from the embryo obtained in step b), wherein the genetically modified mouse has a genome comprises a deletion of exons 1 and 2 of an endogenous Slc39a5 gene, wherein the mouse exhibits elevated serum zinc levels when homozygous for the deletion. Claim 21 requires “modifying a mouse genome” and “obtaining a mouse comprising the modified genome”; however, the specification is limited to genetically modifying mouse ES cells, injecting them into an embryo, and obtaining a genetically modified mouse (pg 22, Example 1). The specification does not correlate these specific well-known steps to “modifying a mouse genome” by any other means as claimed. 
Claim 39 has been included because it is unclear how to make any conclusion about the ability of an agent to inhibit Slc39a5 by administering the agent to a wild-type mouse, examining serum zinc levels and a metabolic or cardiovascular trait in the wild-type mouse, and comparing it to the serum zinc levels and a metabolic or cardiovascular trait of a Slc39a5-/- mouse with elevated serum zinc levels. The claim requires “comparing the measurements from the wild-type mouse administered with the agent, from the wild-type mouse before the administration, and from the mouse with the mutation to determine whether the candidate Slc39a5 inhibiting agent inhibits activity of Slc39a5”. However, this comparison fails to support any indication that the agent is an inhibitor of Slc39a5. If the agent targets a gene other than Slc39a5, then both mice would show the same change. If the agent targets Slc39a5 gene, then serum zinc levels in the wild-type mouse would increase, but the serum zinc levels in the genetically modified mouse would not further increase. The active steps and “comparing” in claim 39 do not reflect the limited embodiments required to identify agents that target or inhibit Slc39a5 as claimed. Clarification is required. 

Claims 21 and 39 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
a) genetically modifying an isolated mouse embryonic stem (ES) cell such that the genome of the ES cell comprises a deletion of exons 1 and 2 of an endogenous Slc39a5 gene; 
b) injecting the ES cell into a recipient embryo; and 
c) obtaining a genetically modified mouse from the embryo obtained in step b), wherein the genetically modified mouse has a genome comprises a deletion of exons 1 and 2 of an endogenous Slc39a5 gene, wherein the mouse exhibits elevated serum zinc levels when homozygous for the deletion, 
does not enable any method of making as broadly encompassed by claim 21 or any means of determining agents that target and inhibit Slc39a5 as required in claim 39. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The specification does not enable making a mouse in claim 21 as broadly written other than 
a) genetically modifying an isolated mouse embryonic stem (ES) cell such that the genome of the ES cell comprises a deletion of exons 1 and 2 of an endogenous Slc39a5 gene; 
b) injecting the ES cell into a recipient embryo; and 
c) obtaining a genetically modified mouse from the embryo obtained in step b), wherein the genetically modified mouse has a genome comprises a deletion of exons 1 and 2 of an endogenous Slc39a5 gene, wherein the mouse exhibits elevated serum zinc levels when homozygous for the deletion. Claim 21 requires “modifying a mouse genome” and “obtaining a mouse comprising the modified genome”; however, the specification is limited to genetically modifying mouse ES cells, injecting them into an embryo, and obtaining a genetically modified mouse (pg 22, Example 1). The specification does not correlate these specific well-known steps to “modifying a mouse genome” by any other means as claimed. 
The specification does not enable making any conclusion about the ability of an agent to inhibit Slc39a5 by administering the agent to a wild-type mouse, examining serum zinc levels and a metabolic or cardiovascular trait in the wild-type mouse, and comparing it to the serum zinc levels and a metabolic or cardiovascular trait of a Slc39a5-/- mouse with elevated serum zinc levels as required in claim 39. The claim requires “comparing the measurements from the wild-type mouse administered with the agent, from the wild-type mouse before the administration, and from the mouse with the mutation to determine whether the candidate Slc39a5 inhibiting agent inhibits activity of Slc39a5”. However, this comparison fails to support any indication that the agent is an inhibitor of Slc39a5. If the agent targets a gene other than Slc39a5, then both mice would show the same change. If the agent targets Slc39a5 gene, then serum zinc levels in the wild-type mouse would increase, but the serum zinc levels in the genetically modified mouse would not further increase. The active steps and “comparing” in claim 39 do not reflect the limited embodiments required to identify agents that target or inhibit Slc39a5 as claimed. 
Given the lack of guidance in the specification it would have required those of skill undue experimentation to make/use any mouse as broadly encompassed by claim 21 or using the mouse to screen for agents that inhibit Slc39a5 as required in claim 39. 

Claims 18, 21, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the endogenous rodent Slc39a5 gene” in claim 18 lacks antecedent basis. Therefore, it is unclear how it further limits claim 1. 
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
a) genetically modifying an isolated mouse embryonic stem (ES) cell such that the genome of the ES cell comprises a deletion of exons 1 and 2 of an endogenous Slc39a5 gene; 
b) injecting the ES cell into a recipient embryo; and 
c) obtaining a genetically modified mouse from the embryo obtained in step b), wherein the genetically modified mouse has a genome comprises a deletion of exons 1 and 2 of an endogenous Slc39a5 gene, wherein the mouse exhibits elevated serum zinc levels when homozygous for the deletion. 
The steps of claim 39 lack clarity because the “examining” and “comparing” steps do not add up to a means of identify agents that target Slc39a5 let alone those that inhibit Slc39a5. The claim requires administering the agent to a wild-type mouse, examining serum zinc levels in the wild-type mouse, and “comparing the measurements from the wild-type mouse administered with the agent, from the wild-type mouse before the administration, and from the mouse with the mutation to determine whether the candidate Slc39a5 inhibiting agent inhibits activity of Slc39a5”. However, this comparison fails to support any logical conclusion that the agent is an inhibitor of Slc39a5. If the agent targets a gene other than Slc39a5, then both mice would show the same change. If the agent targets Slc39a5 gene, then serum zinc levels in the wild-type mouse would increase, but the serum zinc levels in the genetically modified mouse would not further increase. Accordingly, the active steps and “comparing” in claim 39 are indefinite because they do not do not logically allow the identification of agents that target or inhibit Slc39a5 as claimed. 

Claim Rejections - 35 USC § 102
The rejection of claims 1-3, 6, 7, 11-14, 16, 18, 21, 39, 47-51 under 35 U.S.C. 102a1 as being anticipated by Geiser (PLoS, 2013, Vol. 8, No. 11, e82149, pg 1-11) has been withdrawn in view of the amendment which incorporates the claim language of original claim 5 (now canceled) into claim 1. 
Claim Rejections - 35 USC § 103
Claims 1, 11-14, 18, 21, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Geiser (PLoS, 2013, Vol. 8, No. 11, e82149, pg 1-11).
Geiser taught a genetically modified mouse whose genome comprises a loss of function mutation of an endogenous Zip5 gene and increased zinc throughout the mouse (pg 3, Fig. 1; abstract). The increased zinc accumulation throughout the mouse of Geiser indicates the mouse inherently MUST have increased serum zinc levels as required in claim 1. Zip5 is a synonym for Slc39a5 (title). The deletion removes exons 5-11 which includes part of the transmembrane domain. 
Geiser did not teach deleting the nucleotide after the ATG start codon through the 5th nucleotide before the 3’ end of exon 2 as required in claim 1. 
However, the strategy for making the deletion was well-within the purview of the ordinary artisan at the time of filing. Those of skill would have known that deleting the nucleotide after the ATG start codon through the 5th nucleotide before the 3’ end of exon 2 would prevent functional Scl39a5 expression thereby inactivating the gene and creating a “loss of function”. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a genetically modified mouse whose genome comprises a loss of function mutation of an endogenous Slc39a5 gene as described by Geiser that included deleting the nucleotide after the ATG start codon through the 5th nucleotide before the 3’ end of exon 2 as required in claim 5. Those of ordinary skill in the art at the time of filing would have been motivated to do so to ensure no expression of Scl39a5. 
Geiser taught heterozygous and homozygous mice as required in claims 11 and 12 (pg 8-9 Materials and Methods). 
Half of the litter was inherently female as required in claim 13. 
Half of the litter was inherently male as required in claim 14.  
Geiser isolated tissue from the mouse as required in claim 18 (“tail DNA” on pg 9, line 10; “Histology” on pg 9; intestine, pancreas and liver on pg 10, line 10).
Geiser made the mouse by modifying the endogenous Slc39a5 gene as required in claim 21. 
Geiser administered compounds to the mouse and screened serum zinc levels as required in claim 39. 
Response to arguments
Applicants argue the examiner has not explained why those of skill would be motivated to make the particular deletion claimed as opposed to the one of Geiser. Applicants’ argument is not persuasive. The strategy for making the deletion was well-within the purview of the ordinary artisan at the time of filing. Those of skill would have known that deleting the nucleotide after the ATG start codon through the 5th nucleotide before the 3’ end of exon 2 would prevent ANY functional Scl39a5 expression. Those of ordinary skill in the art at the time of filing would have been motivated to do so to ensure NO expression of Scl39a5 or fragments thereof.
Applicants cite case law which is not persuasive because the fact pattern in those cases is not the same as those in this case. 
Applicants argue Slc39a5-/- mice exhibit improved liver function (para 47; Fig. 8), resistance to hepatic steatosis (para 49; Fig. 10) (para 52, 53; Fig. 13A-B). Applicants’ argument is not persuasive. The claims are not limited to homozygous mice, nor do they require such mice have improved liver function. The increased zinc accumulation throughout the mouse of Geiser indicates the mouse inherently MUST have increased serum zinc levels as required in claim 1; therefore, it logically flows that the mouse MUST have improved liver function and resistance to hepatic steatosis because it lacks functional Slc39a5. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Geiser (PLoS, 2013, Vol. 8, No. 11, e82149, pg 1-11) as applied to claims 1, 11-14, 18, 21, 39 above and further in view of Samuelson (20200229409).
Geiser taught a genetically modified mouse whose genome comprises a deletion of the nucleotide after the ATG start codon through the 5th nucleotide before the 3’ end of exon 2 for reasons cited above. 
Geiser did not teach a reporter gene fused in-frame to the start codon as required in claim 8. 
However, inserting a marker gene into a deleted gene was well-known in the art as described by Samuelson (para 191). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a genetically modified mouse whose genome comprises a loss of function mutation of an endogenous Slc39a5 gene as described by Geiser that included deleting the nucleotide after the ATG start codon through the 5th nucleotide before the 3’ end of exon 2 and putting a reporter gene fused in-frame to the start codon as required in claim 8. Those of ordinary skill in the art at the time of filing would have been motivated to do so to ensure no expression of Scl39a5 and to have a genetic marker that indicated successful genetic modification. 
Response to arguments 
Applicants do not specifically address this rejection. 

Claim 15 remains rejected under 35 U.S.C. 103 as being unpatentable over Geiser (PLoS, 2013, Vol. 8, No. 11, e82149, pg 1-11) as applied to claims 1, 11-14, 18, 21, 39 above and further in view of Clementi (Metabolism, 2011, Vol. 60, pg 1610-1619).
Geiser taught a genetically modified mouse whose genome comprises a deletion of the nucleotide after the ATG start codon through the 5th nucleotide before the 3’ end of exon 2 for reasons cited above. 
Geiser did not teach the rodent had a loss of function mutation in a leptin receptor gene as required in claim 15. 
However, Clementi crossed a mouse with an inactivated gene with a mouse with a loss of function mutation of an endogenous Leptin receptor gene (abstract). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a genetically modified mouse whose genome comprises a loss of function mutation of an endogenous Slc39a5 gene as described by Geiser that had a deletion in an endogenous leptin receptor gene as required in claim 15. Those of ordinary skill in the art at the time of filing would have been motivated to do so to research glucose tolerance of the mice. 
Response to arguments
Applicants do not specifically address this rejection. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632